DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 04/12/2022 have been received and placed into the case record.
Claims 7-16 are amended.
Claims 7-16 are pending in the application and examined on the merits.

Claim Interpretation
In claims 7 and 13, the limitation “administering to a lesion site” is interpreted as being administered locally to the area or organ wherein the lesion is located (e.g. heart in the case of myocardial infarction (as disclosed on p. 6, line 26) and not that the injection is intralesional. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 is rejected as it contains subject matter not previously described in the specification. Specifically, newly amended claim 10 recites “treating ischemia induced by AGE-albumin comprising administering into a lesion site” mesenchymal stem cells “to a subject in need of treating AGE-albumin induced ischemia.” The specification does not disclose these limitations as the disclosure of AGE-albumin is in regard to cells in culture with AGE-albumin which show cell death (Example 2.1-2.2). Furthermore, the two cell populations are cultured separately. The MSCs secreting Ang-1 or VEGF are cultured with cardiomyocyte cells ex vivo in one sample to show the effects on the cardiomyocytes, and AGE-albumin and cardiomyocytes in a separate sample are cultured together to show the effects on the cardiomyocytes of the sample (p. 30, Example 2.1-2.2). Thus the effected are not cells in a subject, there is no administration step, nor lesion site, and AGE-albumin treated cells are not in culture with the Ang-1 secreting MSCs.
Therefore Claim 10 recites new matter.

Claim 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 recites a method of treating AGE-albumin induced ischemia comprising administering into a lesion site a population of cells into a subject in need of treating AGE-albumin induced ischemia. However, the treatment of AGE-albumin induced ischemia in a subject via administering to a lesion site is not enabled.
The specification does disclose AGE-albumin induced ischemia.  The disclosure of AGE-albumin is in regard to cells in culture with AGE-albumin which show cell death (Example 2.1-2.2). Furthermore, the two cell populations are cultured separately. The MSCs secreting Ang-1 or VEGF are cultured with cardiomyocyte cells ex vivo in one sample to show the effects on the cardiomyocytes, and AGE-albumin and cardiomyocytes in a separate sample are cultured together to show the effects on the cardiomyocytes of the sample (p. 30, Example 2.1-2.2). Thus the effected are not cells in a subject, there is no administration step, nor lesion site, and AGE-albumin treated cells are not in culture with the Ang-1 secreting MSCs.
The specification fails to provide any guidance or working examples in vivo as to what “AGE-albumin induced ischemia” is and additionally fails to indicate what a lesion site would be for this ischemia.
Upon a search of the prior art, AGE-albumin induced ischemia is not an art recognized term or disease, therefore without any known prior art the obtaining and treatment of age-albumin induced ischemia in vivo without guidance from the specification would require undue experimentation.  
Additionally, the term “ischemia” refers to when blood flow is reduced to a particular part of the body such as a tissue or organ. The only mention in the specification regarding AGE-albumin is in regard to the treatment of cells and cell death in vitro/ex vivo. This does not indicate “ischemia” by definition. 
Therefore, the specification does not enable one skilled in the art to treat AGE-albumin induced ischemia in a subject.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites option “iii) a culture of the mesenchymal stem cells” which renders the claim indefinite. The metes and bounds are unclear as the term in option iii)  does not effectively describe which cell population establishes antecedent basis for the culture of MSCs. Whether the cells in option iii) are referring to the MSCs in options ii) or i) is unclear as either a culture of Ang-1-secreting MSCs and/or VEGF-secreting MSCs could be administered based on the interpretation of option iii).
Therefore claim 7 and its dependent claims are indefinite as the metes and bounds are unclear to one skilled in the art. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7, 13 and 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (US20070036756A1) as evidenced by Onda (2008. Journal of Cerebral Blood Flow & Metabolism 28, 329–340)
Regarding claims 7 and 13, Hamada teaches a method of treating hind limb ischemia in a mouse (i.e. subject in need of vascular formation) via administering to the hind limb (i.e. site of lesion/injury) a population of MSCs which have exogenous Ang-1 inserted into their genome (para. 0171, 0177, Example 13-14). After injection, blood flow was significantly improved (para. 0177). Therefore tissue formation was promoted via the method. As evidenced by Onda, Ang-1 genetically modified MSCs, wherein the Ang-1 gene is inserted into the genome, hypersecrete Ang-1 (p. 338, 1st column).
Regarding claim 14, Hamada teaches a method of treating lower limb ischemia (Example 13).
Therefore the invention is anticipated by Hamada as evidenced by Onda.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US20070036756A1) as evidenced by Onda (2008. Journal of Cerebral Blood Flow & Metabolism 28, 329–340) in view of Ding (2015. Cell Transplantation, Vol. 24, pp. 339–347)
Regarding claims 7 and 13, Hamada teaches a method of treating hind limb ischemia in a mouse (i.e. subject in need of vascular formation) via administering to the hind limb (i.e. site of lesion/injury) a population of BM-MSCs which have exogenous Ang-1 inserted into their genome (para. 0075, 0171, 0177, Example 13-14). After injection, blood flow was significantly improved (i.e. promotion of tissue formation) (para. 0177).  As evidenced by Onda, Ang-1 genetically modified MSCs, wherein the Ang-1 gene is inserted into the genome, hypersecrete Ang-1 (p. 338, 1st column).
Regarding claim 14, Hamada teaches a method of treating lower limb ischemia (Example 13).
Regarding claims 8 and 15, Hamada does not teach that the mesenchymal stem cells are derived from umbilical cord. 
Ding teaches that unlike bone marrow stem cells, human umbilical cord derived mesenchymal stem cells (HUCMSCs) have a painless collection procedure and faster self-renewal properties (Abstract). Furthermore, these cells have less stringent requirements for HLA matching, reduced graft-versus-host disease (GVHD), and improved access to transplantation (p. 342, 2nd column).
It would be obvious to one of ordinary skill in the art to substitute umbilical cord derived mesenchymal stem cells as taught by Ding for the bone marrow derived mesenchymal stem cells of Hamada et al. with a reasonable expectation of success. An artisan would be motivated to utilize umbilical cord instead of bone marrow as the source of the mesenchymal stem cells as HUCMSCs have faster self-renewal properties, reduced GVHD and improved access to transplantation (Ding et al; Abstract and p. 342, 2nd column).
Therefore the invention would have been prima facie obvious at the time of the effective filing date to one of ordinary skill in the art. 



Claims 7, 9, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US20070036756A1) as evidenced by Onda (2008. Journal of Cerebral Blood Flow & Metabolism 28, 329–340) in view of Recchia et al. (2004. MOLECULAR THERAPY Vol. 10, No. 4: 660-670).
Regarding claims 7 and 13, Hamada teaches a method of treating hind limb ischemia in a mouse (i.e. subject in need of vascular formation) via administering to the hind limb (i.e. site of lesion/injury) a population of BM-MSCs which have exogenous Ang-1 inserted into their genome via Sendai viral vector (para. 0075, 0171, 0177, Example 13-14). After injection, blood flow was significantly improved (i.e. promotion of tissue formation) (para. 0177).  As evidenced by Onda, Ang-1 genetically modified MSCs, wherein the Ang-1 gene is inserted into the genome, hypersecrete Ang-1 (p. 338, 1st column).
Regarding claim 14, Hamada teaches a method of treating lower limb ischemia (Example 13).
Regarding claims 9 and 16, Hamada does not teach that the Ang-1 gene is inserted into a safe harbor site. 
 Recchia et al. teaches the utilization of Ad/AAV vectors as well as ITRs and the rep gene to integrate a gene into the AAVS1 site on human chromosome 19 (Abstract). As disclosed in the instant specification AAVS1 is a safe harbor gene site (page 19, lines 19-23). Recchia et al. further teaches that both retroviral and lentiviral vectors were shown to integrate preferentially into active genes which was cause for safety concerns in clinical settings (Abstract; p. 667, 1st full paragraph). 
It would have been obvious to one of ordinary skill in the art to replace the vector utilized to insert Ang-1 into the MSCs for the treatment of lower limb ischemia as taught by Hamada et al. with the vectors and components targeting the safe harbor site of AAVS1 as taught by Recchia et al. in order to insert the gene into the genome of the MSC with a reasonable expectation of success. Doing so would be substituting two known equivalent methods of inserting genes into genomes for the same purpose of expression in a cell. Furthermore, as taught by Recchia et al., an artisan would be motivated to target a safe harbor gene site such as AAVS1 as vectors integrating into active genes is a cause for safety concerns (Abstract; p. 667, 1st full paragraph).
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered and in light of the amendments made, the objections and 112(a) rejection have been withdrawn. However, a new 112(a) rejection regarding newly amended claim 10 has been set forth as the claim contains matter not previously provided for by the specification as well as a lack of enablement regarding the limitation of AGE-albumin induced ischemia. 
Applicant's arguments filed 04/12/2022 have been fully considered and in light of the amendments made, the previous 103 rejections have been withdrawn and the claims are rejected on the new grounds of rejection provided by the amendment of claims 7-16, namely the exclusion of a population of MSCs only secreting VEGF.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632